6 So.3d 717 (2009)
D.T. and C.T., Parents of C.G., D.T., K.T., etc., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D08-3718.
District Court of Appeal of Florida, Fifth District.
April 13, 2009.
Jeffrey D. Deen and Timothy M. Beasley, Brooksville, for Appellant.
Patricia M. Propheter, Department of Children and Families, West Palm Beach, for Appellee.
PER CURIAM.
See G.M. v. Dep't of Children and Families, 969 So.2d 569, 571 (Fla. 1st DCA 2007) ("Although Appellant raises various points regarding possible defects in the procedural posture of this case, it does not appear that any of his claims were argued below. Thus, any objections ... have been waived and are not preserved for our review.") (citations omitted); C.W. v. Dep't of Children and Family Servs., 944 So.2d 1197, 1199 n. 2 (Fla. 3d DCA 2006) (noting that a trial court must be affirmed as to its factual findings when those findings are supported by competent, substantial evidence).
AFFIRMED.
PALMER, C.J., MONACO and LAWSON, JJ., concur.